Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 1 of 20




            EXHIBIT LL
         Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 2 of 20



Allstate Life Insurance Company
A Stock Company

Home Office: {3100 Sanders Road, Northbrook, Illinois 60062}

Single Premium Adjustable Life Insurance Contract

                Insured:    {John Doe}
         Payment Class:     {Standard No-Tobacco }
             Issue Age:     {45}                     Specified Amount: {$TBD}
                    Sex:    {Male}                        Contract Date: {12/1/2007}
               Contract     {Specimen}             Monthly Activity Day: {1st Day of the Month}
               Number:


                       THIS IS A LEGAL CONTRACT—READ IT CAREFULLY


Allstate Life Insurance Company promises to pay the death benefit on death of the insured upon receipt
of due proof of death of the insured, subject to the terms and conditions of this contract. The single
payment is required for this contract to be in force. This contract does not pay dividends.

Please examine the application. We issued this contract based upon the answers in the application (copy
included). If you have any questions about this contract, please contact us at {1-800-822-8773}.

Right To Examine Your Contract
You may cancel this contract by returning it to Allstate Life Insurance Company, or our agent, within 31
days after you receive it. Upon such delivery or mailing of the cancelled contract, the contract will be void
as of the contract date, and the payment made for this contract will be returned to you. Return of the
contract by mail is effective on being postmarked, properly addressed and postage prepaid.




                Secretary                                                      President




LU10903WI                                                                                      Page 1
       Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 3 of 20


                                                          Table of Contents
     Contract Data ........................................................................................................................Page 3
     Definitions.............................................................................................................................Page 9
     Death Benefit ........................................................................................................................Page 10
     Beneficiary ............................................................................................................................Page 10
     Ownership .............................................................................................................................Page 11
     Premium Payment .................................................................................................................Page 11
     Contract Value ......................................................................................................................Page 11
     Cash Value ............................................................................................................................Page 13
     Loans.....................................................................................................................................Page 14
     Other Terms of Your Contract ..............................................................................................Page 14
     Application............................................................................................................................ Insert
     Riders (if any) .......................................................................................................................Insert




LU10903WI                                                                                                                                  Page 2
         Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 4 of 20


                                             Contract Data

                Insured:   {John Doe}
         Payment Class:    {Standard No-Tobacco}
             Issue Age:    {45}                    Specified Amount: {$34,300}
                    Sex:   {Male}                       Contract Date: {12/01/2007}
               Contract    {Specimen}            Monthly Activity Day: {1st Day of the Month}
               Number:



                                            Benefit Description



                                                                             Expiry Date
Single Premium Adjustable Life Insurance                                     {Life}


{Accelerated Death Benefit Rider (Terminal Illness)                            Life}
{Accelerated Death Benefit Rider (Permanent Confinement)                       Life}
{Waiver of Charges (Nursing Home)                                              Life}

                                           Payment Information
Single Payment                                                                {$10,000.00}

Premium Credit                                                                {1.00%}




LU10903WI                                                                                    Page 3
         Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 5 of 20




                                              Interest Rates

Annual Interest Rates:

Minimum Guaranteed Annual Interest Rate                                    {3.00%}

Rate Credited on Loaned Contract Values                                    {3.00%}

Loan Interest Rate Charges
       On Preferred Loans                                                  {3.00%}
       On Standard Loans                                                   {5.00%}

                                     Expense and Withdrawal Charges

Expense Charges:

Monthly Administrative Expense Charge (per $1000 of initial face amount)
       Contract Year 1-10                                                   {$0.74}
       Contract Year 11+                                                    {$0.30}

Partial Withdrawal Service Fee                                             {$25.00}

Free Withdrawal Amount:

Free Partial Withdrawal Percentage                                         {10.00%}

Withdrawal Charges:

Payment Year                     Withdrawal Charge Percentage
       {1}                                  {7%}
       {2}                                  {7%}
       {3}                                  {6%}
       {4}                                  {5%}
       {5}                                  {4%}
       {6}                                  {3%}
       {7}                                  {2%}
       {8+}                                 {0%}




LU10903WI                                                                             Page 4
           Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 6 of 20




                 Guaranteed Minimum Cash Value per $1000 of Specified Amount

                Male
Attained     Standard
  Age       No-Tobacco
  {45}       {$281.53}
  {46}        {292.03}
  {47}        {302.78}
  {48}        {313.80}
  {49}        {325.10}
  {50}        {336.67}
  {51}        {348.48}
  {52}        {360.51}
  {53}        {372.78}
  {54}        {385.30}
  {55}        {398.08}
  {56}        {411.06}
  {57}        {424.19}
  {58}        {437.56}
  {59}        {451.24}
  {60}        {465.15}
  {61}        {479.21}
  {62}        {493.41}
  {63}        {507.72}
  {64}        {522.17}
  {65}        {536.77}
  {66}        {551.52}
  {67}        {566.46}
  {68}        {581.55}
  {69}        {596.63}
  {70}        {611.66}
  {71}        {626.36}
  {72}        {641.01}
  {73}        {655.53}
  {74}        {669.95}
  {75}        {684.28}
  {76}        {698.50}
  {77}        {712.59}
  {78}        {726.44}
  {79}        {739.96}
  {80}        {753.08}
  {81}        {765.77}
  {82}        {778.01}
  {83}        {789.85}
  {84}        {801.28}
  {85}        {812.26}
  {86}        {822.73}
  {87}        {832.67}
  {88}        {842.06}
  {89}        {850.94}
  {90}        {859.36}
  {91}        {867.53}
  {92}        {875.68}
  {93}        {884.00}
  {94}        {892.72}
  {95}        {902.21}
  {96}        {913.14}
  {97}        {926.50}
  {98}        {943.69}
  {99}        {966.95}
 {100}      {1,000.00}


LU10903WI                                                                      Page 5
         Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 7 of 20




                                  Life Insurance Compliance Test

Life Insurance Compliance Test – Cash Value Accumulation Test

               Attained           Applicable                Attained    Applicable
                 Age              Percentage                 Age        Percentage

                 {45}             {342.843}                      {73}   {152.547}
                 {46}             {331.565}                      {74}   {149.264}
                 {47}             {320.739}                      {75}   {146.140}
                 {48}             {310.304}                      {76}   {143.164}
                 {49}             {300.214}                      {77}   {140.334}
                 {50}             {290.472}                      {78}   {137.658}
                 {51}             {281.091}                      {79}   {135.143}
                 {52}             {272.080}                      {80}   {132.787}
                 {53}             {263.442}                      {81}   {130.588}
                 {54}             {255.172}                      {82}   {128.533}
                 {55}             {247.281}                      {83}   {126.606}
                 {56}             {239.758}                      {84}   {124.800}
                 {57}             {232.574}                      {85}   {123.113}
                 {58}             {225.687}                      {86}   {121.546}
                 {59}             {219.071}                      {87}   {120.096}
                 {60}             {212.726}                      {88}   {118.756}
                 {61}             {206.661}                      {89}   {117.517}
                 {62}             {200.888}                      {90}   {116.365}
                 {63}             {195.406}                      {91}   {115.270}
                 {64}             {190.203}                      {92}   {114.197}
                 {65}             {185.251}                      {93}   {113.123}
                 {66}             {180.528}                      {94}   {112.017}
                 {67}             {176.006}                      {95}   {110.838}
                 {68}             {171.667}                      {96}   {109.512}
                 {69}             {167.495}                      {97}   {107.933}
                 {70}             {163.488}                      {98}   {105.967}
                 {71}             {159.652}                      {99}   {103.418}
                 {72}             {156.003}                     {100}   {100.000}




LU10903WI                                                                      Page 6
         Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 8 of 20




                                       Table of Guaranteed Values


               End of                Contract                  Cash                    Death
                Year                  Value                  Surrender                 Benefit
                                                               Value

                 {1}                  {$9,930}                {$10,017}                {$34,300}
                 {2}                   {9,853}                 {10,385}                 {34,300}
                 {3}                   {9,768}                 {10,763}                 {34,300}
                 {4}                   {9,677}                 {11,151}                 {34,300}
                 {5}                   {9,578}                 {11,548}                 {34,300}
                 {6}                   {9,469}                 {11,953}                 {34,300}
                 {7}                   {9,349}                 {12,365}                 {34,300}
                 {8}                   {9,215}                 {12,786}                 {34,300}
                 {9}                   {9,064}                 {13,216}                 {34,300}
                {10}                   {8,894}                 {13,654}                 {34,300}
                {11}                   {8,886}                 {14,099}                 {34,300}
                {12}                   {8,860}                 {14,550}                 {34,300}
                {13}                   {8,817}                 {15,008}                 {34,300}
                {14}                   {8,756}                 {15,478}                 {34,300}
                {15}                   {8,673}                 {15,955}                 {34,300}
                {16}                   {8,563}                 {16,437}                 {34,300}
                {17}                   {8,419}                 {16,924}                 {34,300}
                {18}                   {8,236}                 {17,415}                 {34,300}
                {19}                   {8,007}                 {17,910}                 {34,300}
                {20}                   {7,729}                 {18,411}                 {34,300}

              {Age 60}                 {8,673}                 {15,955}                 {34,300}
              {Age 65}                 {7,729}                 {18,411}                 {34,300}
              {Age 70}                 {5,413}                 {20,980}                 {34,300}
             {Age 100}                     {0}                 {34,300}                 {34,300}
             {Age 121}                     {0}                 {34,300}                 {34,300}


The above values are calculated assuming the single payment, any applicable premium credit, the benefits
shown on Page 3 at time of issue, the guaranteed cost of insurance, the maximum charges for these benefits, and
the minimum guaranteed interest rate.




LU10903WI                                                                                         Page 7
      Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 9 of 20



                  Guaranteed Maximum Monthly Cost of Insurance

      Contract          Rate                         Contract          Rate
       Year          Per $1000                        Year           Per $1000
        {1}          {0.20333}                        {53}          {25.77167}
        {2}          {0.22250}                        {54}          {27.37833}
        {3}          {0.23833}                        {55}          {29.09250}
        {4}          {0.25083}
        {5}          {0.26667}
        {6}          {0.28750}
        {7}          {0.31417}
        {8}          {0.34667}
        {9}          {0.38417}
       {10}          {0.43167}
       {11}          {0.48500}
       {12}          {0.54000}
       {13}          {0.59333}
       {14}          {0.64667}
       {15}          {0.70917}
       {16}          {0.78500}
       {17}          {0.87750}
       {18}          {0.98500}
       {19}          {1.10250}
       {20}          {1.22500}
       {21}          {1.35250}
       {22}          {1.48167}
       {23}          {1.61667}
       {24}          {1.75917}
       {25}          {1.91917}
       {26}          {2.10583}
       {27}          {2.33250}
       {28}          {2.59750}
       {29}          {2.87667}
       {30}          {3.17667}
       {31}          {3.50333}
       {32}          {3.87167}
       {33}          {4.30000}
       {34}          {4.79750}
       {35}          {5.35500}
       {36}          {5.97667}
       {37}          {6.65250}
       {38}          {7.36833}
       {39}          {8.15000}
       {40}          {9.01917}
       {41}          {9.98583}
       {42}         {11.04917}
       {43}         {12.19833}
       {44}         {13.42000}
       {45}         {14.70167}
       {46}         {15.97833}
       {47}         {17.23500}
       {48}         {18.55167}
       {49}         {19.94000}
       {50}         {21.40250}
       {51}         {22.85083}
       {52}         {24.26500}




LU10903WI                                                                Page 8
          Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 10 of 20


                                                  Definitions
When these words are used in this contract, they have the meaning stated:

Application - The application that was signed by you requesting this contract.

Company (we, us, our) - Allstate Life Insurance Company.

Specified Amount - The initial death benefit, shown on the Contract Data pages, adjusted for any changes in
accordance with the terms of this contract.

In Force - The coverage provided by this contract is in effect.

Insured - The person whose life is covered by this contract as shown on the Contract Data pages.

Issue Age - The age of the insured at the time this contract was issued (contract date) determined by the insured's
last birthday.

Contract Date - The date the contract is issued, as shown on the Contract Data pages. It is used to determine
contract years and contract months in the contract.

Monthly Activity Day - The day of the month on which deductions are made. This date is shown on the Contract
Data pages. If a month does not have that day, the deduction will be made on the last day of that month.

Cash Surrender Value - The amount you would receive upon surrender of this contract, equal to the greater of
(1) the cash value less any contract debt; or (2) the single payment less withdrawals and any contract debt.

Payment Class - The class into which the insured is placed, determined by our guidelines for providing insurance
coverage.

Contract Anniversary - The same day and month as your contract date for each subsequent year your contract
remains in force.

Contract Data - The pages of this contract that identify specific information about the insured and the benefits.

Contract Debt - The sum of all unpaid contract loans and accrued interest.

Contract Month - A one-month period beginning on the same day of the month as the contract date of the
contract.

Contract Year - A twelve-month period beginning on a contract anniversary.

Contract Value – An accumulation with interest of the single payment paid, plus any premium credit, less
charges and withdrawals.

Premium Credit – A percentage of the single payment made that is added to the contract value on the same day
as the payment.

Rider - An additional benefit we are providing.

Cash Value - The greater of (1) the contract value less the withdrawal charge; or (2) the guaranteed minimum
cash value per $1,000 of specified amount, as shown on the Contract Data pages, multiplied by the number of
thousands of specified amount in force.

You, Your - The person(s) having the rights of ownership defined in the contract.
LU10903WI                                                                                           Page 9
           Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 11 of 20


                                                  Death Benefit
If the insured dies while this contract is in force, we will pay the death benefit when we have received due proof
of death, subject to the terms and conditions of this contract and any applicable state requirements. The death
benefit will be reduced by any outstanding contract debt.

The death benefit will be the greater of:

1. The specified amount on the date of death; or

2. The applicable percentage shown in the Life Insurance Compliance Test section on the Contract Data Pages
   multiplied by the greater of:

        a. The contract value;
        b. The guaranteed minimum cash value per 1,000 of specified amount, as shown on the Contract Data
           pages, multiplied by the number of thousands of specified amount in force; or
        c. The single payment less any withdrawals.

                                                   Beneficiary
Subject to the terms and conditions of this contract, the beneficiary will receive the death benefit when the insured
dies and we have received due proof of death. The beneficiary is as stated in the application unless changed.

The two classes of beneficiaries are primary beneficiaries and contingent beneficiaries. Primary and contingent
beneficiaries are individually and collectively referred to in this contract as “beneficiaries.” The beneficiaries will
receive the death benefit in the following order:

1. Primary beneficiary

2. Contingent beneficiary.

The primary beneficiary is the beneficiary(ies) who is first entitled to receive benefits under this contract upon the
death of the insured. In order to receive the death benefit, the beneficiary must be living on the earlier of:

1. The day we receive due proof of the insured’s death, or

2. The 15th day past the insured’s death.

If the beneficiary does not survive the insured in accordance with these requirements, we will pay the death
benefit as if the beneficiary were not living when the insured dies. If none of the named beneficiaries are living
when the insured dies, the death benefit will be paid to you, if living, otherwise to your estate.

We will pay the death benefit to the beneficiaries according to the most recent written instructions we have
accepted from you. We will pay the death benefit in equal shares to the named beneficiaries in the same class
who are to share the funds if we do not receive any written instructions. If there is more than one beneficiary in a
class and one of the beneficiaries predeceases the insured, the death benefit will be paid in equal shares to the
surviving beneficiaries in that class.

You may change or add beneficiaries during the insured’s lifetime by written request in a form satisfactory to us,
unless you have designated an irrevocable beneficiary. You must file the request with us. Upon acceptance, the
change will take effect on the date you signed the request, subject to any action we have taken before we accepted
the change.

If you name one or more irrevocable beneficiaries, no change in the beneficiaries and no changes that affect
contract values may be made without their consent. Inadvertent acceptance by us of beneficiary changes not
consented to by the irrevocable beneficiaries shall not change the irrevocable beneficiaries.

No beneficiary has any rights in this contract until the insured dies.
LU10903WI                                                                                              Page 10
          Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 12 of 20


                                                  Ownership
The insured is the owner if no other person is named in the application as owner. The owner controls the contract
during the lifetime of the insured. Unless you provide otherwise, as owner, you may exercise all rights granted by
the contract without the consent of anyone else. If the last named owner dies before the insured, then any
contingent owner is the new owner. If no owner named in this contract is living, then the owner will be the estate
of the last named owner.

You may name a new owner by written request in a form satisfactory to us. We may establish a limit on the
maximum number of owners. You must file the request with us. Upon acceptance, it is effective as of the date
you signed the request, subject to any action we have taken before we accepted it.

Assignment

You may assign this contract or an interest in it to another. You must do so in writing and file the assignment
with us. No assignment is binding on us until we accept it. When we accept it, your rights and those of any
revocable beneficiary will be subject to the assignment. The rights of any irrevocable beneficiary will not be
subject to the assignment. We are not responsible for the validity of any assignment you make.

                                             Premium Payment
Payment

The premium for this contract is referred to as the single payment. The single payment is shown on the Contract
Data pages.

The single payment is payable to us. The amount you pay will affect the contract value.

In the event an accelerated death benefit is paid pursuant to an accelerated death benefit rider, the single payment
will be reduced on a pro-rata basis for purposes of determining the cash surrender value and death benefit after the
accelerated death benefit payment.

Premium Credit

When this contract becomes effective, we will apply any applicable premium credit. The credit is a percentage of
the payment made, as shown on the Contract Data pages.

Grace Period

If on any monthly activity day the cash value less any contract debt is less than the monthly deduction for the
current contract month, you will be given a grace period of 61 days. This contract will be in force during the
grace period. If you do not make sufficient payment by the end of the grace period, the contract will lapse. If the
insured dies during the grace period, we will deduct any due and unpaid monthly deductions and contract debt
owed from the death benefit.

We will send a written notice to the most recent address we have for you at least 30 days prior to the day coverage
lapses.
                                               Contract Value
The contract value is an accumulation with interest of the single payment paid, plus any premium credit, less
charges and withdrawals. Interest is credited to the contract value daily. Charges are deducted on monthly
activity days.

The first monthly activity day is the contract date. The contract value on the contract date is equal to the single
payment received plus any premium credit. On each monthly activity day after the contract date, the contract
value is:
LU10903WI                                                                                           Page 11
          Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 13 of 20


1. The contract value as of the prior monthly activity day, minus

2. The monthly deduction for the prior contract month, plus

3. One month's interest on item 1 minus item 2 above, minus

4. Partial withdrawals taken since the prior monthly activity day with interest.

On any other day after issue that is not a monthly activity day, the contract value is a daily accumulation with
interest of the prior monthly activity day's contract value, less the monthly deduction for the current month.

Interest Rate

Interest is credited daily. The guaranteed minimum interest rate used to compute contract values is shown on the
Contract Data pages. The guaranteed minimum interest rate is an effective annual rate compounded daily. We
may credit an interest rate greater than the minimum stated.

Administrative Expense Charge
The monthly administrative expense charge is equal to the administrative expense charge rate shown on the
Contract Data pages for the appropriate contract year, multiplied by the initial specified amount, divided by 1,000.
The applicable charge varies by issue age, sex, contract year and payment class of the insured.

Monthly Deductions

The monthly deduction is the sum of:

1. The monthly administrative expense charge;

2. The monthly cost of insurance for the contract; and

3. The monthly cost of any riders attached to the contract.

The monthly deduction is zero on and following the contract anniversary following the insured's attained age 100.

Cost of Insurance

The cost of insurance is determined as follows:

1. Divide the death benefit as of the prior monthly activity day by 1.0032937

2. Subtract the contract value as of the prior monthly activity day.

3. Multiply the result by the current cost of insurance rate divided by 1,000.

The cost of insurance rate is based on multiple factors, including, but not limited to, the insured's sex, issue age,
contract year and payment class. We may change the cost of insurance rates for any reason at any time, but they
will never be more than the guaranteed maximum rates shown on the Contract Data pages.

The cost of insurance charge is zero on and following the contract anniversary following the insured's attained age
100.




LU10903WI                                                                                            Page 12
           Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 14 of 20


                                                   Cash Value
The cash value will be the greater of:

1. The contract value less the withdrawal charge; or

2. The guaranteed minimum cash value per 1,000 of specified amount, as shown on the Contract Data pages,
multiplied by the number of thousands of specified amount in force.

The cash surrender value of this contract is the amount we will pay you if you ask us to terminate this contract. It
is equal to the greater of:

1. The cash value less any contract debt; or

2. The single payment less any withdrawals and contract debt.

We may defer the payment of the cash surrender value for up to six months after your request. If we defer the
payment of the cash surrender value for more than 30 days after receipt of your written request we will pay
interest in accordance with any applicable state laws.

Withdrawal Charge
 A withdrawal charge may be assessed on certain surrenders. The withdrawal charge is determined by
multiplying the withdrawal charge percentage corresponding to the contract year in the table below by the amount
of each withdrawal request that exceeds the free withdrawal amount for that contract year as described in the
Partial Withdrawal provision.

Contract Year                              Withdrawal Charge Percentage
  1-2                                              7%
  3                                                6
  4                                                5
  5                                                4
  6                                                3
  7                                                2

Partial Withdrawal

You may request a partial withdrawal of your contract value by writing to us. A free partial withdrawal amount is
equal to:

1. The free partial withdrawal percentage shown in the Contract Data pages multiplied by,

2. The contract value at the time of the first withdrawal of that contract year less any contract debt.

You may withdraw the free partial withdrawal amount without incurring a withdrawal charge. Withdrawals in
excess of the free withdrawal amount will be subject to withdrawal charges.

The contract value will be reduced by the total amount withdrawn, which is the requested withdrawal plus any
applicable withdrawal charge plus a $25 processing fee. The specified amount will be reduced by the total
amount withdrawn multiplied by the ratio of specified amount to the contract value immediately prior to the
partial withdrawal. Therefore, partial withdrawals may reduce the specified amount by more than the total
amount withdrawn. The minimum withdrawal request is $100 and no partial withdrawal may reduce the cash
surrender value below $5,000.

We may defer the payment of any partial withdrawal for up to six months after your request. We will continue to
credit interest during this time.




LU10903WI                                                                                                 Page 13
          Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 15 of 20



Basis of Values

The guaranteed minimum cash value for this contract is calculated using the 2001 CSO Mortality Table, age last
birthday, male or female, smoker or nonsmoker, as applicable. Reserves are not less than the required minimum
reserves and shall never be less than the cash surrender value. All of the values are not less than those required by
the state in which the application is signed.
                                                      Loans
You may have a loan if you assign this contract to us as sole security. Contract debt on this contract has priority
over the claims of any other person. The cash value remaining after any new loan request, less any existing
contract debt, must be sufficient to cover the most recent monthly deduction times three.

If your contract debt exceeds the cash value, this contract will terminate except as provided in the Grace Period
provision. We must mail a notice to you at least 30 days before the contract terminates.

We reserve the right to defer the payment of any loan for six months after your request.

Loan Interest

An amount equal to your contract value less the single payment may be taken as a preferred loan. The annual
loan interest rate charged for preferred loans is shown on the Contract Data pages. A standard loan is the amount
that may be borrowed from the remaining cash value. The annual loan interest rate charged for standard loans is
shown on the Contract Data pages.

Interest on contract loans accrues daily and is due at the end of each contract year. Any interest not paid when
due becomes part of the contract loan and will bear interest at the rates described in this provision. The amount of
the contract value equal to the contract loan will be credited interest at the annual rate shown on the Contract Data
pages, regardless of the rate credited to the unloaned contract value.

Loan Repayment

As long as the contract remains in force, the contract debt may be repaid in whole or in part without penalty at any
time while the insured is living.

If you do not repay the contract debt, we will deduct the contract debt from the amounts we pay pursuant to the
terms of this contract. We will apply a loan repayment to reduce any outstanding standard contract debt first, and
then to any outstanding preferred contract debt.

                                     Other Terms of Your Contract
Our Contract With You
This contract, including any endorsements and riders, and the signed application are your entire contract with us.
We issued it based upon your application and the payment made by you. A copy of the application is included.

We will not use any statements, except those made in the application, to challenge any claim or to void any
liability under this contract. The statements made in the application will be treated as representations and not as
warranties.

Only our officers have authority to change this contract. No agent may do this. Any change must be written.

When Protection Starts

The contract date is the date when this contract becomes effective if the insured is then living, all underwriting
requirements have been completed, and the single payment has been made.


LU10903WI                                                                                            Page 14
          Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 16 of 20

Termination

This contract will terminate upon the earliest of the following events:

1. Surrender of the contract; or

2. End of the grace period; or

3. Death of the insured.

Misstatement of Age or Sex

If the insured's age or sex shown on the application has been misstated, we will adjust the death benefit to the
amount that the most recent cost of insurance charge made would have purchased at the correct age and sex.

Incontestability

We will not contest this contract after it has been in force during the lifetime of the insured for two years from the
contract date unless, an attached or subsequently issued rider has a separate incontestability provision. This
contestable period will be measured in accordance with the incontestability provision provided in the rider.

Suicide or Self-Destruction

If the insured dies by suicide while sane or by self-destruction while insane within two years from the contract
date of the contract:

1. We will only pay an amount equal to the single payment paid less any contract debt and partial withdrawals;
   and

2. The contract will terminate.

Annual Report

Each year we will send you an annual report following the contract anniversary. Each report will provide
information on various transactions that took place during the contract year just completed, as well as information
on the current status of the contract. This information will include items such as:

1. The contract value as of the end of the current and prior year.
2. The single payment.
3. The monthly deductions, expense charges, and withdrawals made during the year.
4. Interest credited to the contract value during the year.
5. The current death benefit.
6. The current cash surrender value.
7. The amount of contract debt.

Upon request, we will provide a new illustration of future values. The first illustration in each contract year will
be free of charge.

Conformity With State Law

This contract is subject to the laws of the state where the application was signed. If any part of the contract does
not comply with the law, we will consider that part of the contract modified to comply with applicable state law.


LU10903WI                                                                                             Page 15
          Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 17 of 20

Nonparticipating

This contract does not share in our profits or surplus earnings. We will pay no dividends on this contract.
Compliance With Federal Laws

The requirement below is intended to maintain the status of this contract as life insurance under the current
Internal Revenue Code:

In no event may the greater of the three items listed below exceed the net single premium which would have to be
paid at such time to fund future benefits under the contract:

1. The contract value, or

2. The guaranteed minimum cash value per 1,000 of specified amount, multiplied by the number of thousands of
specified amount in force, or

3. The single payment less any withdrawals.

We reserve the right to amend the contract to comply with:

1. Requirements of the Internal Revenue Code;

2. Any regulations or rulings issued under the Internal Revenue Code; and

3. Any other requirements imposed by the Internal Revenue Service.

We will give you a copy of any such amendment.

Settlement

The net death benefit, or the cash surrender value in the event you withdraw it, will be paid in one sum or applied
to any settlement option we then provide. The one sum payment may be paid by a single payment or to a Secure
Access account, if available. When we pay the proceeds, we may ask that this contract be returned to us. No
surrenders or partial withdrawals are permitted after payments under a settlement option have started.

Settlement options will include:

1. We will pay a selected monthly income until the proceeds, with interest, are exhausted.

2. We will pay a monthly income, based upon the amount of proceeds, interest rate and the age and sex of the
   person or persons receiving the funds, for a selected period or the lifetime of the person or persons to whom
   the funds are being paid. This option shall not be available to a non-natural entity.

We guarantee that the rate of interest will not be less than 2%. We may pay interest in excess of the guaranteed
rate. We will issue a supplementary contract setting forth the benefits to be paid and the rights of the beneficiary.
Each election must include at least $5,000 of contract proceeds and must result in installment payments of not less
than $50.

Before the proceeds are due, you may choose or change certain settlement options by writing to us. The available
settlement options will be shown on an election form provided by us. Upon acceptance by us, the change will take
effect on the date you signed the request, subject to any action we have taken before we accepted the change.
After the proceeds are due, the beneficiary may choose a settlement option if:

1. You have not made a previous choice that is still in effect; and

2. The proceeds are due in one sum and have not been paid.



LU10903WI                                                                                            Page 16
          Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 18 of 20

The tables shown below contain the guaranteed monthly payment per $1,000 of contract proceeds applied, which
were calculated using the Annuity 2000 Mortality Tables and an annualized effective interest rate of 2%. For
ages, guaranteed payment periods, combinations of sex, payment frequencies and annualized effective interest
rates not shown in these examples, payment factors will be calculated on a basis consistent with the factors
shown. The adjusted age of the beneficiary is used to determine the appropriate monthly payment factor to apply
for the selected settlement option. The adjusted age is the actual age of the beneficiary(ies) on the settlement date,
subtracted by two, reduced by one year for each six full calendar years between January 1, 2000 and the
settlement date.

Life Income with Guaranteed Payment Period:

                                                            Monthly Installment

     Beneficiary’s                10 Year Certain               15 Year Certain             20 Year Certain
     Adjusted Age                 Male Female                  Male      Female             Male Female
          55                      $3.86    $3.58               $3.80      $3.55             $3.70    $3.49
          56                       3.95     3.65                3.88       3.62              3.77     3.56
          57                       4.04     3.73                3.96       3.69              3.84     3.62
          58                       4.13     3.82                4.04       3.77              3.90     3.69
          59                       4.23     3.90                4.13       3.85              3.97     3.76
          60                       4.34     4.00                4.22       3.93              4.04     3.83
          61                       4.45     4.09                4.31       4.02              4.11     3.90
          62                       4.56     4.20                4.41       4.11              4.18     3.98
          63                       4.69     4.31                4.51       4.21              4.25     4.05
          64                       4.82     4.42                4.61       4.31              4.31     4.13
          65                       4.95     4.54                4.71       4.41              4.38     4.20
          66                       5.09     4.67                4.81       4.52              4.45     4.28
          67                       5.24     4.80                4.92       4.63              4.51     4.35
          68                       5.39     4.95                5.03       4.74              4.57     4.42
          69                       5.54     5.10                5.13       4.85              4.62     4.49
          70                       5.71     5.26                5.24       4.97              4.68     4.56
          71                       5.87     5.42                5.34       5.09              4.73     4.62
          72                       6.04     5.60                5.44       5.20              4.77     4.68
          73                       6.22     5.78                5.54       5.32              4.81     4.74
          74                       6.39     5.96                5.63       5.43              4.85     4.79
          75                       6.57     6.16                5.72       5.54              4.88     4.83
          76                       6.75     6.36                5.80       5.65              4.91     4.87
          77                       6.93     6.56                5.88       5.75              4.94     4.90
          78                       7.11     6.77                5.96       5.84              4.96     4.93
          79                       7.29     6.97                6.02       5.92              4.98     4.95
          80                       7.46     7.17                6.08       6.00              4.99     4.97
          81                       7.63     7.37                6.14       6.07              5.00     4.99
          82                       7.79     7.57                6.18       6.13              5.01     5.00
          83                       7.95     7.75                6.23       6.18              5.02     5.01
          84                       8.09     7.93                6.26       6.23              5.03     5.02
          85                       8.23     8.09                6.29       6.27              5.03     5.03
          86                       8.35     8.24                6.32       6.30              5.04     5.03
          87                       8.47     8.37                6.34       6.33              5.04     5.04
          88                       8.57     8.49                6.36       6.35              5.04     5.04
          89                       8.67     8.60                6.38       6.37              5.04     5.04
          90                       8.76     8.70                6.39       6.38              5.04     5.04




LU10903WI                                                                                             Page 17
         Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 19 of 20




Guaranteed Payment Period:

           No. of Years      Monthly Payment   No. of Years   Monthly Payment

                 1              $84.09             11               8.42
                 2               42.46             12               7.80
                 3               28.59             13               7.26
                 4               21.65             14               6.81
                 5               17.49             15               6.42
                 6               14.72             16               6.07
                 7               12.74             17               5.77
                 8               11.25             18               5.50
                 9               10.10             19               5.26
                10                9.18             20               5.04




LU10903WI                                                                  Page 18
          Case: 3:18-cv-00254-jdp Document #: 120-2 Filed: 03/04/19 Page 20 of 20




                  SINGLE PREMIUM ADJUSTABLE LIFE INSURANCE CONTRACT

Allstate Life Insurance Company promises to pay the death benefit on death of the insured upon receipt of
due proof of death of the insured, subject to the terms and conditions of this contract. The single payment is
required for this contract to be in force. This contract does not pay dividends.
